


Exhibit 10.14


ALEXION PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2004 INCENTIVE PLAN




1.Purpose. The purpose of this Amended and Restated 2004 Incentive Plan (the
“Plan”) is to aid Alexion Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), in attracting, retaining, motivating and rewarding employees and
non-employee directors of, and consultants to, the Company or its subsidiaries
or affiliates, to provide for equitable and competitive compensation
opportunities, to recognize individual contributions and reward achievement of
Company goals, and promote the creation of long-term value for stockholders by
closely aligning the interests of Participants with those of stockholders. The
Plan authorizes stock-based and cash-based incentives for Participants.


2.Definitions. In addition to the terms defined in Section 1 above and elsewhere
in the Plan, the following capitalized terms used in the Plan have the meanings
set forth in this Section:


(a)“Annual Incentive Award” means a Performance Award granted to a Participant
under Section 7(c) representing a conditional right to receive cash, Stock or
other Awards or payments, as determined by the Committee, based on performance
in a performance period of up to and including one fiscal year.


(b)“Annual Cash Limit” has the meaning specified in Section 5(b).


(c)“Annual Share Limit” has the meaning specified in Section 5(b).


(d)“Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Annual Incentive Award, or other Performance Award, together
with any related right or interest, granted to a Participant under the Plan.


(e)“Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary by separate written designation hereunder, in which case
the “Beneficiary” instead will be the person, persons, trust or trusts (if any
are then surviving) which have been designated by the Participant in his or her
most recent written beneficiary designation filed with the Committee to receive
the benefits specified under the Participant’s Award upon such Participant’s
death. Unless otherwise determined by the Committee, any designation of a
Beneficiary other than a Participant’s spouse shall be subject to the written
consent of such spouse.


(f)“Board” means the Company’s Board of Directors.


(g)“Change in Control” means, unless otherwise provided in the relevant grant
agreement relating to an Award or in any other plan or agreement relating to the
Award, after the Effective Date, the occurrence of any of the following,
provided to the extent required to comply with Code Section 409A, a “Change in
Control” will only be deemed to occur if it also qualifies as a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, in each case, under Treas.
Reg. Section 1.409A-3(i)(5):




--------------------------------------------------------------------------------






(i)any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company) becomes
the beneficial owner (except that a Person shall be deemed to be the beneficial
owner of all shares that any such Person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty day period referred to in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company or any Significant Subsidiary (as defined below), representing 50% or
more of the combined voting power of the Company’s or such subsidiary’s then
outstanding securities;


(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii), or (iv) of this paragraph)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved
but excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;


(iii)the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company or a Significant Subsidiary outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
resulting entity) more than 50% of the combined voting power of the surviving or
resulting entity outstanding immediately after such merger or consolidation; or


(iv)consummation of a sale or disposition of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition).


(h)“Code” means the Internal Revenue Code of 1986, as amended. References to any
provision of the Code or regulation (including a proposed regulation) thereunder
shall include any successor provisions and regulations.


(i)“Committee” means the Compensation Committee of the Board, the composition
and governance of which is subject to the listing guidelines of the NASDAQ Stock
Market and the Company’s corporate governance documents. No action of the
Committee shall be void or deemed to be without authority due to the failure of
any member, at the time the action was taken, to meet any qualification standard
set forth in the Plan. Except to the extent otherwise provided herein, the full
Board may perform any function of the Committee hereunder, in which case the
term “Committee” shall refer to the Board.


(j)“Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 10(j).




--------------------------------------------------------------------------------






(k)“Covered Transaction” means any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.


(l)“Deferred Stock” means a right, granted to a Participant under Section 6(e),
to receive Stock or other Awards or a combination thereof at the end of a
specified deferral period. Deferred Stock may be denominated as “stock units,”
“restricted stock units,” “phantom shares,” “performance shares,” or other
appellations.


(m)“Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.


(n)“Effective Date” means the effective date specified in Section 10(o).


(o)“Eligible Person” has the meaning specified in Section 5(a).


(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.


(q)“Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee, in accordance, where applicable, with the
requirements of Code Section 422 and Code Section 409A. Unless otherwise
determined by the Committee, the Fair Market Value of Stock as of any given date
shall be the closing sale price per share of Stock reported on the principal
stock exchange or market on which Stock is traded on the date as of which such
value is being determined or, if there is no sale on that day, then on the last
previous day on which a sale was reported.


(r)“Full-Value Awards,” means Awards other than Options, SARs, or Awards for
which the Participant either pays the intrinsic value directly to the Company or
forgoes a right to receive a cash payment from the Company.


(s)“Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock at a specified price during specified time periods.


(t)“Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).


(u)“Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.






--------------------------------------------------------------------------------




(v)“Performance Award” means a conditional right, granted to a Participant under
Sections 6(i) and 7, to receive cash, Stock or other Awards or payments, as
determined by the Committee, based upon performance criteria specified by the
Committee.


(w)“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
other entity.


(x)“Prior 2004 Plan” means the Plan as in effect immediately prior to the
Effective Date.


(y)“Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).


(z)“Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.


(aa)“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.


(bb)    “Stock” means the Company’s common stock, and any other equity
securities that may be substituted or resubstituted for Stock pursuant to
Section 10(c).


(cc)    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Section 6(c).


3.Administration.


(a)Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price thereof
may be paid, in cash, Stock, other Awards, or other property, and other terms
and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards, amendments thereto, and rules
and regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee deems necessary or advisable for the
administration and interpretation of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 10(b) and other persons
claiming rights from or through a Participant, and stockholders.


(b)Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder or intended
to be covered by an exemption under Rule 16b-3 under the Exchange Act may be
taken by a subcommittee, designated by the Committee or the Board, composed
solely of two




--------------------------------------------------------------------------------




or more Qualified Members or may be taken by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action, provided that, upon such abstention or recusal, the Committee
remains composed of two or more Qualified Members. Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. To the fullest extent authorized under
Section 157(c) and other applicable provisions of the Delaware General
Corporation Law, the Committee may delegate to officers or managers of the
Company or any subsidiary or affiliate, or committees thereof, the authority,
subject to such terms as the Committee shall determine, to perform such
functions, including administrative functions, as the Committee may determine,
including the power to grant Awards to the extent permitted by such Section, to
the extent that such delegation will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) or intended to
qualify for an exemption under Rule 16b-3 under the Exchange Act to fail to so
qualify.


(c)Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.


4.Stock Subject to Plan.


(a)Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan on and after the
Effective Date shall be the sum of: (i) 12,000,000 shares, and (ii) the number
of shares remaining under the Prior 2004 Plan immediately prior to the Effective
Date, which shall also include the number of shares that become available in
accordance with Section 4(b) after the Effective Date. Subject to adjustment as
provided in Section 10(c), after the Effective Date up to 12,000,000 shares of
Stock may be issued under the Plan pursuant to Options that qualify as
“incentive stock options” as defined in Code Section 422. Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.


(b)Share Counting Rules.


(i)Fungible Share Pool. Subject to adjustment as provided under Section 10(c),
(A) any Award under the Plan and any award under the Prior 2004 Plan, in each
case, that is not a Full-Value Award shall be counted against the share limits
specified in Section 4(a) as one share for each share of Stock subject to such
Award, and (B) any Award under the Plan and any award under the Prior 2004 Plan,
in each case, that is a Full-Value Award shall be counted against the share
limits specified in Section 4(a) as 1.7 shares for each one share of Stock
subject to such Full-Value Award. To the extent a share that was subject to an
Award that counted as one share of Stock is returned to the Plan pursuant to
Section 4(b)(ii), the share reserve will be credited with one share. To the
extent that a share that was subject to an Award




--------------------------------------------------------------------------------




that counts as 1.7 shares of Stock is returned to the Plan pursuant to Section
4(b)(ii), the share reserve will be credited with 1.7 shares.


(ii)Share Counting. Shares of Stock that are deliverable under an Award under
the Plan or an award under the Prior 2004 Plan that is canceled, expired,
forfeited, or otherwise terminated without the delivery of such shares (other
than pursuant to clause (2) in the following sentence) will not be counted as
delivered under the Plan or the Prior 2004 Plan, as the case may be, and will
remain available for delivery pursuant to Section 4(a) above. Shares of Stock
delivered but subsequently forfeited such that those shares are returned to the
Company will again be available for delivery pursuant to Section 4(a) above.
Notwithstanding the foregoing, the following shares of Stock will be counted as
delivered under the Plan or the Prior 2004 Plan, as the case may be, and will
not again become available for delivery pursuant to Section 4(a) above: (1)
shares of Stock tendered by a Participant as full or partial payment to the
Company upon exercise of Options granted under the Plan; (2) shares of Stock
reserved for issuance upon the grant of SARs under the Plan, to the extent that
the number of shares of Stock subject to such SARs exceeds the number of shares
of Stock actually issued upon exercise of such SARs; and (3) shares of Stock
withheld by, or otherwise remitted to, the Company to satisfy a Participant’s
tax withholding obligations upon the lapse of restrictions on Restricted Stock
or the exercise of Options or SARs granted under the Plan or upon any other
payment or issuance of shares of Stock under the Plan. In addition, in the case
of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary or affiliate, shares issued or issuable
in connection with such substitute Award shall not be counted against the number
of shares reserved under the Plan, but shall be available under the Plan by
virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business.


5.Eligibility and Certain Award Limitations.


(a)Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means (i) an employee of the
Company or any subsidiary or affiliate, which term shall include any common-law
employee as well as any non-employee executive officer or non-employee director
of the Company, or a subsidiary or affiliate, or (ii) a consultant, advisor or
other independent contractor of the Company or any subsidiary or affiliate. An
employee on leave of absence may be considered as still in the employ of the
Company or a subsidiary or affiliate for purposes of eligibility for
participation in the Plan. For purposes of determining eligibility for the grant
of an Option or SAR by reason of service with an affiliate, the term “affiliate”
shall be limited to Persons that stand in a relationship to the Company that
would result in the Company and such Person being treated as a single employer
under Code Section 414(b) or Code Section 414(c), as modified in accordance with
the definition of “service recipient” applicable to stock rights under Code
Section 409A and the guidance thereunder. Options intended to qualify as
“incentive stock options” as defined in Code Section 422 may be granted only to
an Eligible Person who is an employee (as determined under the statutory option
rules of Section 421 et seq. of the Code) of the Company or of a “parent
corporation” or “subsidiary corporation” (as those terms are defined in Code
Section 424) with respect to the Company.


(b)Per-Person Award Limitations In each fiscal year during any part of which the
Plan is in effect, an Eligible Person may be granted Awards intended to qualify
as “performance-based compensation” under Code Section 162(m) under each of
Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating to up to his or her
Annual Share Limit (such Annual Share Limit to apply separately to the type of
Award authorized under each specified subsection, except that the limitation
applies to Dividend Equivalents under Section 6(g) only if such Dividend
Equivalents are granted separately from and not as a feature of another Award).
Subject to Section 4(a) and subject to adjustment as provided in Section 10(c),




--------------------------------------------------------------------------------




an Eligible Person’s “Annual Share Limit” shall equal, in any year during any
part of which the Eligible Person is then eligible under the Plan, 600,000
shares. In the case of any Awards denominated in cash that are intended to
qualify as “performance-based compensation” under Code Section 162(m), an
Eligible Person may not be granted Awards authorizing the earning during any
fiscal year of an amount that exceeds the Eligible Person’s Annual Cash Limit,
which for this purpose shall equal $4,000,000 (this limitation is separate and
not affected by the number of Awards granted during such fiscal year subject to
the limitation in the preceding sentence). For this purpose, (i) “earning” means
satisfying performance conditions so that an amount becomes payable, without
regard to whether it is to be paid currently or on a deferred basis or continues
to be subject to any service requirement or other non-performance condition, and
(ii) an Eligible Person’s Annual Share Limit is used to the extent an amount or
number of shares may be potentially earned or paid under an Award, regardless of
whether such amount or shares are in fact earned or paid. In applying the
limitations of this Section 5(b), a Performance Award under Section 6(i) and
Section 7 shall be treated as an Award under Section 6(b), 6(c), 6(d), 6(e),
6(f), 6(g) or 6(h), as the case may be, depending on the nature and terms of the
Award. The per-individual limits described above shall be construed to include
earnings or notional earnings on Awards to the extent consistent with Section
162(m) of the Code.


6.
Specific Terms of Awards.

 
(a)General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.


(b)Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions, provided that no Option that is intended to
qualify as an “incentive stock option” as defined in Code Section 422 (an “ISO”)
shall be granted after June 7, 2016 with respect to Options granted on shares of
Stock authorized under the Prior 2004 Plan and after April 10, 2023 (or such
shorter period as may be required for such Option to qualify as an “ISO”) with
respect to Options granted on the 12,000,000 shares of Stock authorized under
the Plan as of the Effective Date. Without limiting the foregoing, the Committee
may at any time accelerate the vesting or exercisability of an Option,
regardless of any adverse or potentially adverse tax or other consequences
resulting from such acceleration.


(i)Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option (or in the case of an ISO granted to a ten-percent
shareholder within the meaning of subsection (b)(6) of Section 422, 110%).
Without the affirmative vote of holders of a majority of the shares of Stock
cast in person or by proxy at a meeting of the stockholders of the Company at
which a quorum representing a majority of all outstanding shares of Stock is
present or represented by proxy, the Committee shall not approve a program
providing for either (a) the cancellation of outstanding Options and the grant
in substitution therefore of new Awards having a lower exercise price that
constitutes a repricing, (b) the amendment of outstanding Options to reduce the
exercise price thereof, or (c) the cancellation in exchange for a cash payment
of any outstanding Options




--------------------------------------------------------------------------------




with an exercise price below the then current Fair Market Value. The preceding
sentence shall not be construed to apply to: (i) “issuing or assuming a stock
option in a transaction to which section 424(a) applies,” within the meaning of
Code Section 424, (ii) the substitution or assumption of an Award by reason of
or pursuant to a corporate transaction, to the extent such substitution or
assumption would not be treated as a grant of a new stock right or a change in
the form of payment for purposes of Code Section 409A within the meaning of
Treas. Reg. Section 1.409A-1(b)(5) or (iii) any adjustments pursuant to Section
10 of the Plan.


(ii)Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option or
of any SAR granted in tandem with any Option exceed a period of ten years from
the date of grant. The Committee shall determine the time or times at which or
the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment, including, without limitation, cash, Stock
(including through withholding of Stock deliverable upon exercise, if such
withholding will not result in additional accounting expense to the Company),
other Awards or awards granted under other plans of the Company or any
subsidiary or affiliate, or other property (including through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants.


(c)Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:


(i)Right to Payment. A SAR shall confer on the Participant to whom it is granted
a right to receive, upon exercise thereof, the excess of (A) the Fair Market
Value of one share of Stock on the date of exercise over (B) the grant price of
the SAR as determined by the Committee, which grant price shall be not less than
the Fair Market Value of a share of Stock on the date of grant of such SAR.
Without the affirmative vote of holders of a majority of the shares of Stock
cast in person or by proxy at a meeting of the stockholders of the Company at
which a quorum representing a majority of all outstanding shares of Stock is
present or represented by proxy, the Committee shall not approve a program
providing for either (a) the cancellation of outstanding SARs and the grant in
substitution therefore of new Awards having a lower exercise price that
constitutes a repricing, or (b) the amendment of outstanding SARs to reduce the
exercise price thereof, or (c) the cancellation in exchange for a cash payment
of any outstanding SARs with a grant price per share below the then current Fair
Market Value. The preceding sentence shall not be construed to apply to the
substitution or assumption of an Award by reason of or pursuant to a corporate
transaction, to the extent such substitution or assumption would not be treated
as a grant of a new stock right, modification or a change in the form of payment
for purposes of Code Section 409A within the meaning of Treas. Reg.
Section 1.409A-1(b)(5) or any adjustment pursuant to Section 10 of the Plan.
Without limiting the foregoing, the Committee may at any time accelerate the
vesting or exercisability of a SAR, regardless of any adverse or potentially
adverse tax or other consequences resulting from such acceleration.


(ii)Other Terms. The Committee shall determine at the date of grant or
thereafter the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-




--------------------------------------------------------------------------------




standing or in tandem or combination with any other Award, and the maximum term
of an SAR, which in no event shall exceed a period of ten years from the date of
grant.


(d)Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:


(i)Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent provided
under the terms of the Plan and any Award document relating to the Restricted
Stock, a Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee), subject to the provisions of subsection
(iv) below.


(ii)Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.


(iii)Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. The Committee may
require that any certificates representing shares of Restricted Stock bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock. The Committee may
impose similar restrictions and conditions with respect to uncertificated shares
of Restricted Stock.


(iv)Dividends. As a condition to the grant of an Award of Restricted Stock, the
Committee may require that any dividends paid on a share of Restricted Stock
shall be either (A) paid with respect to such Restricted Stock at the dividend
payment date in cash, in kind, or in a number of shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends or (B)
automatically reinvested in additional Restricted Stock or held in kind, which
shall be subject to the same terms as applied to the original Restricted Stock
to which it relates. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.


(e)Deferred Stock and Restricted Stock Units. The Committee is authorized to
grant Deferred Stock to Participants, which are rights to receive Stock, other
Awards, or a combination thereof at the end of a specified deferral period,
subject to the following terms and conditions:


(i)Award and Restrictions. The issuance of Stock will occur upon expiration of
the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions




--------------------------------------------------------------------------------




on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Stock, other Awards, or a combination thereof,
as determined by the Committee at the date of grant or thereafter.


(ii)Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.


(iii)Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be deferred with respect to such Deferred Stock,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in additional Deferred Stock, other Awards or other investment
vehicles having a Fair Market Value equal to the amount of such dividends, as
the Committee shall determine or permit a Participant to elect, consistent with
the requirements of Code Section 409A.


(f)Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized to
grant Stock as a bonus, or to grant Stock or other Awards in lieu of obligations
of the Company or a subsidiary or affiliate to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee. Each such Award
will contain such terms as the Committee determines.


(g)Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify. Any entitlements to Dividend Equivalents or similar entitlements will
contain such terms as the Committee determines, and will be construed and
administered, such that the Award either qualifies for an exemption from the
requirements of Code Section 409A or satisfies such requirements.


(h)Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards as may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, other rights convertible or
exchangeable into Stock, purchase rights for Stock, restricted stock units,
Awards with value and payment contingent upon performance of the Company or
business units thereof or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified subsidiaries or affiliates or other business
units. The Committee shall determine the terms and conditions of such Awards.
Stock delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(h) shall be purchased for such consideration, paid for at
such times, by such




--------------------------------------------------------------------------------




methods, and in such forms, including, without limitation, cash, Stock, other
Awards, notes, or other property, as the Committee shall determine. Cash awards,
as an element of or supplement to any other Award under the Plan, may also be
granted pursuant to this Section 6(h). Each such Award will contain such terms
as the Committee determines.


(i)Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.


7.Performance Awards, including Annual Incentive Awards.
 
(a)Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the grant, exercise or
settlement, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).


(b)Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal or goals and other terms set
forth in this Section 7(b).


(i)Performance Goal Generally. The performance goal or goals for such
Performance Awards shall consist of one or more business criteria and an
objectively determinable targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 7(b). The performance goal or goals shall otherwise meet the
requirements of Code Section 162(m) and regulations there under (including
Regulation 1.162-27 and successor regulations thereto). The Committee may
determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.


(ii)Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company, or by geographic location
shall be used by the Committee in establishing performance goals for such
Performance Awards, either on an absolute basis or relative to an index: (1)
sales; (2) revenues; (3) assets; (4) expenses; (5) earnings from operations,
earnings before or after taxes, earnings before or after deduction for all or
any portion of interest, depreciation, amortization, incentives, service fees or
extraordinary or special items, whether or not on a continuing operations or an
aggregate or per share basis; (6) net income or net income per common share
(basic or diluted); (7) return on assets, return on investment, return on
capital, or return on equity; (8) cash flow, free cash flow, cash flow return on
investment, or net cash provided by operations; (9) economic value created or
added; (10) operating




--------------------------------------------------------------------------------




margin or profit margin; (11) stock price, dividends or total stockholder
return; (12) development of new technologies or products; (13) raising or
refinancing of capital; (14) successful hiring of key individuals; (15)
resolution of significant litigation; (16) one or more operating ratios; (17)
borrowing levels; (18) leverage ratios or credit rating; (19) market share; (20)
capital expenditures; (21) recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings; and (22) strategic business
criteria, consisting of one or more objectives based on the following goals:
meeting specified market penetration or value added, product development or
introduction (including, without limitation, any clinical trial accomplishments,
regulatory or other filings or approvals, or other product development
milestones), geographic business expansion, cost targets, cost reductions or
savings, customer satisfaction, operating efficiency, acquisition or retention,
employee satisfaction, information technology, corporate development (including,
without limitation, licenses, innovation, research or establishment of third
party collaborations), manufacturing or process development, legal compliance or
risk reduction, patent application or issuance goals, or goals relating to
acquisitions or divestitures (in whole or in part), joint ventures or strategic
alliances. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.


(iii)Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one fiscal year or more than one fiscal year,
as specified by the Committee. A performance goal shall be established not later
than the earlier of (A) 90 days after the beginning of any performance period
applicable to such Performance Award or (B) the date on which 25% of such
performance period has elapsed.


(iv)Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(iii). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.


(v)Settlement of Performance Awards; Other Terms. Settlement of such Performance
Awards shall be in cash, Stock, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.






--------------------------------------------------------------------------------




(c)Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of pre-established performance
goals and other terms set forth in this Section 7(c).


(i)Grant of Annual Incentive Awards. Not later than the earlier of 90 days after
the beginning of any performance period applicable to such Annual Incentive
Award or the date on which 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will be eligible to receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be pre-established by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5(b).


(ii)Payout of Annual Incentive Awards. After the end of each performance period,
the Committee shall determine the amount, if any, of the Annual Incentive Award
for that performance period payable to each Participant. The Committee may, in
its discretion, determine that the amount payable to any Participant as a final
Annual Incentive Award shall be reduced from the amount of his or her potential
Annual Incentive Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Annual Incentive Award.


(d)Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Code Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under Code
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, the extent to which the performance objective relating to the
Performance Award and other material terms of the Award upon which settlement of
the Award was conditioned have been satisfied.






--------------------------------------------------------------------------------




8.Certain Provisions Applicable to Awards.


(a)Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards.


(b)Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).


(c)Deferrals. Installment or deferred payments may be required by the Committee
(subject to Section 10(e)) or permitted at the election of the Participant on
terms and conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. Any deferral or other action pursuant to this Section 8(c)
will be construed and administered such that the deferral or other action either
qualifies for an exemption from the requirements of Code Section 409A or
satisfies such requirements.


(d)Limitation on Vesting of Certain Awards. If the granting or vesting of
Full-Value Awards is subject to performance conditions, the minimum vesting
period of such Awards shall be no less than one year. If neither the granting
nor vesting of Full-Value Awards is subject to performance conditions, such
Awards shall have a minimum vesting period of no less than three years;
provided, however, that such Awards may vest on an accelerated basis in the
event of a Participant’s death, disability, retirement, or in the event of a
Change in Control. For purposes of this Section 8(d), (i) a performance period
that precedes the grant of the Award will be treated as part of the vesting
period if the participant has been notified promptly after the commencement of
the performance period that he or she has the opportunity to earn the Award
based on performance and continued service, and (ii) vesting over a one-year
period or three-year period will include periodic vesting over such period if
the rate of such vesting is proportional (or less rapid) throughout such period.
The foregoing notwithstanding, up to 5% of the shares of Stock authorized under
the Plan, plus any shares awarded under the Plan to non-employee directors with
a minimum vesting period of not less than one year, may be granted as Full-Value
Awards without the minimum vesting requirements set forth in this Section 8(d).


(e)Code Section 409A; Other. Each Award will contain such terms as the Committee
determines, and will be construed and administered, such that the Award either
qualifies for an exemption from the requirements of Code Section 409A or
satisfies such requirements. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any affiliate, nor the Committee, nor any person
acting on behalf of the Company, any affiliate, or the Committee, will be liable
to any Participant or to the estate or beneficiary of any Participant or to any
other holder of an Award by reason of any acceleration of income, or any
additional tax (including any interest and penalties), asserted by reason of the
failure of an Award to satisfy the requirements of Code Section 422 or Code
Section 409A or by reason of Code Section 4999, or otherwise asserted with
respect to the Award; provided, that nothing in this Section 8(e) will limit the
ability of the Committee or the Company, in its discretion, to provide by
separate express written agreement with a Participant for a gross-up payment or
other payment in connection with any such acceleration of income or additional
tax.




--------------------------------------------------------------------------------






9.Effect of “Change in Control” on Outstanding Awards. Unless otherwise provided
in the relevant grant agreement relating to an Award, in any other plan or
agreement relating directly or indirectly to the Award, or in the Plan
(including, without limitation in Section 3(a)), a “Change in Control” shall
have no impact on any outstanding Award.


10.General Provisions.
  
(a)Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of any registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation or listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations or listing requirements. The foregoing
notwithstanding, in connection with a Change in Control, without the express
written consent of the affected Participant the Company shall take or cause to
be taken no action, and shall undertake or permit to arise no legal or
contractual obligation, that results or would result in any postponement of the
issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.


(b)Limits on Transferability; Beneficiaries. No Award or other right or interest
of a Participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party (other than the Company or a subsidiary or affiliate thereof), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative; provided, that Awards and other rights (other than with
respect to Options intended to qualify as “incentive stock options” as defined
in Code Section 422) may be transferred to one or more transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent that such
transfers are permitted by the Committee, subject to any terms and conditions
which the Committee may impose thereon (including limitations the Committee may
deem appropriate in order that offers and sales under the Plan will meet
applicable requirements of registration forms under the Securities Act of 1933,
as amended, specified by the Securities and Exchange Commission); and provided,
further, that any such transfer, if permitted, must be a gratuitous transfer. A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.






--------------------------------------------------------------------------------




(c)Adjustments.


(i)    Mergers, etc. Except as otherwise provided in a grant agreement relating
to an Award, the following provisions will apply in the event of a Covered
Transaction:
(A)    Assumption or Substitution. If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Committee may (but, for the
avoidance of doubt, need not) provide (i) for the assumption or continuation of
some or all outstanding Awards or any portion thereof or (ii) for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.
(B)    Cash-Out of Awards. Subject to Section 10(c)(i)(E) below the Committee
may (but, for the avoidance of doubt, need not) provide for payment (a
“cash-out”), with respect to some or all Awards or any portion thereof, equal in
the case of each affected Award or portion thereof to the excess, if any, of (I)
the fair market value of one share of Stock (as determined by the Committee in
its reasonable discretion) times the number of shares of Stock subject to the
Award or such portion, over (II) the aggregate exercise or purchase price, if
any, under the Award or such portion (in the case of an SAR, the aggregate grant
price above which appreciation is measured), in each case on such payment terms
(which need not be the same as the terms of payment to holders of Stock) and
other terms, and subject to such conditions, as the Committee determines.
(C)    Acceleration of Certain Awards. Subject to Section 10(c)(i)(E) below, the
Committee may (but, for the avoidance of doubt, need not) provide that any Award
requiring exercise will become exercisable, in full or in part and/or that the
delivery of any shares of Stock remaining deliverable under any outstanding
Award of Deferred Stock (including restricted stock units and Performance Awards
to the extent consisting of stock units) will be accelerated in full or in part,
in each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Committee, following exercise of the Award or
the delivery of the shares, as the case may be, to participate as a stockholder
in the Covered Transaction.
(D)    Termination of Awards Upon Consummation of a Covered Transaction. Except
as the Committee may otherwise determine in any case, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) upon consummation of the Covered
Transaction, other than Awards assumed pursuant to Section 10(c)(i)(A) above.
(E)    Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 10(c)(i)(B) or Section 10(c)(i)(C) above with
respect to an Award may, in the discretion of the Committee, contain such
restrictions, if any, as the Committee deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction. For purposes of the immediately preceding sentence, a cash-out
under Section 10(c)(i)(B) above or acceleration under Section 10(c)(i)(C) above
will not, in and of itself, be treated as the lapsing (or satisfaction) of a
performance or other vesting condition. In the case of Restricted Stock that
does not vest and is not forfeited in connection with the Covered Transaction,
the Committee may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the




--------------------------------------------------------------------------------




Covered Transaction be placed in escrow or otherwise made subject to such
restrictions as the Committee deems appropriate to carry out the intent of the
Plan.
(ii)    Changes in and Distributions With Respect to Stock.
(A)    Basic Adjustment Provisions. In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of FASB ASC 718 or any
successor provision, the Committee will make appropriate adjustments to the
maximum number of shares specified in Section 4(a) that may be delivered under
the Plan and to the maximum share limits described in Section 5(b), and will
also make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise or grant prices relating to Awards and any other provision of Awards
affected by such change.
(B)    Certain Other Adjustments. The Committee may also make adjustments of the
type described in Section 10(c)(ii)(A) above to take into account distributions
to stockholders other than those provided for in Section 10(c)(i) and
10(c)(ii)(A), or any other event, if the Committee determines that adjustments
are appropriate to avoid distortion in the operation of the Plan, having due
regard for the qualification of ISOs under Section 422, the requirements of
Section 409A, and for the performance-based compensation rules of Section
162(m), where applicable.
(C)    Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
(d)Tax Provisions.


(i)Withholding. The delivery, vesting and retention of Stock, cash or other
property under an Award are conditioned upon full satisfaction by the
Participant of all tax withholding requirements with respect to the Award. The
Company and any subsidiary or affiliate is authorized to withhold from any Award
granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due in connection with any transaction involving
an Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
withholding obligations, either on a mandatory or elective basis in the
discretion of the Committee. Other provisions of the Plan notwithstanding, only
the minimum amount of Stock deliverable in connection with an Award necessary to
satisfy statutory withholding requirements will be withheld, except a greater
amount of Stock may be withheld if such withholding would not result in
additional accounting expense to the Company.


(ii)Required Consent to and Notification of Code Section 83(b) Election. No
election under Code Section 83(b) (to include in gross income in the year of
transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a




--------------------------------------------------------------------------------




Participant is permitted to make such an election in connection with an Award,
the Participant shall notify the Company of such election within ten days of
filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.


(e)Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be conditioned on stockholder approval only to the extent, if any, such
approval is required by law (including the Code and applicable stock exchange
requirements, as determined by the Board) and provided further, that, without
the consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award.


(f)Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law and to the extent consistent with the
requirements of or exemption from Code Section 409A, deduct from and set off
against any amounts the Company or any subsidiary or affiliate may owe to the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff. By accepting
any Award granted hereunder, the Participant agrees to any deduction or setoff
under this Section 10(f).


(g)Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute, or to provide the means for the grant of Awards that constitute, an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.


(h)Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.


(i)Fractional Shares. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.


(j)Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the




--------------------------------------------------------------------------------




definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Participant will be a Covered Employee
with respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee as
likely to be a Covered Employee with respect to a specified fiscal year. If any
provision of the Plan or any Award document relating to a Performance Award that
is designated as intended to comply with Code Section 162(m) does not comply or
is inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements, and no provision shall be deemed to
confer upon the Committee or any other person discretion to increase the amount
of compensation otherwise payable in connection with any such Award upon
attainment of the applicable performance objectives.


(k)Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.


(l)Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(l) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.


(m)Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option or SAR is duly exercised. Except as expressly provided in the Plan and an
Award document, neither the Plan nor any Award document shall confer on any
person other than the Company and the Participant any rights or remedies
thereunder.


(n)Severability; Entire Agreement. If any of the provisions of the Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision




--------------------------------------------------------------------------------




enforceable hereunder. The Plan and any Award documents contain the entire
agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof (unless an employment agreement
entered into between the Company and the Participant specifically provides
contradictory terms, in which case the terms of the employment agreement shall
govern).


(o)Plan Effective Date and Termination. The Plan as originally adopted became
effective on December 10, 2004. Each amendment and restatement of the Plan in
2006, 2007 2008 and 2010 became effective on June 7, 2006, May 3, 2007, May 9,
2008, and May 12, 2010 respectively. The 2013 amendment and restatement of the
Plan, including the increase of the shares available under Section 4(a), shall
become effective if, and at such time as, the stockholders of the Company have
approved it by a majority of the votes cast at a duly held meeting of
stockholders at which a quorum is present (the date of such approval, the
“Effective Date”). Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan,
provided that the 12,000,000 Shares available for grants following the Effective
Date shall not be available for Awards after April 10, 2023, provided that
Awards granted prior to such date shall continue in accordance with their terms.


(p)Additional Restrictions. The Committee may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if a Participant is not in
compliance with all applicable provisions of the grant agreement relating to an
Award and the Plan, or if a Participant breaches any agreement with the Company
or its affiliates with respect to non-competition, non-solicitation or
confidentiality. Without limiting the generality of the foregoing, the Committee
may recover Awards made under the Plan and payments under or gain in respect of
any Award to the extent required to comply with (i) Section 10D of the
Securities Exchange Act of 1934, as amended, or any stock exchange or similar
rule adopted under said Section or (ii) any applicable Company recoupment or
clawback policy, as in effect from time to time.




